Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 200 Clarendon Street 27th Floor Boston, MA 02116-5021 +1 ain +1 ax www.dechert.com KENNETH R. EARLEY kenneth.earley@dechert.com +1 (617) 728-7139 Direct +1 (617) 275-8374 Fax July 22, 2009 VIA ELECTRONIC TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-4644 Re: Hartford HLS Series Fund II, Inc. – Registration Statement on Form N-14 (File No. 333-159997) Dear Sir or Madam: Please be advised that in lieu of filing a copy of the form of prospectus being used in connection with the offering of shares for Hartford Growth Opportunities HLS Fund, an existing series of Hartford HLS Series Fund II, Inc. (the “Registrant”), pursuant to Rule 497(b) under the Securities Act of 1933, as amended (the “1933 Act”), we hereby certify the following on behalf of the Registrant pursuant to Rule 497(j) under the 1933 Act: 1. that the form of prospectus that would have been filed under Rule 497(b) of the 1933 Act would not have differed from that contained in the Post-Effective Amendment No. 1 to the Registrant’s registration statement filed on Form N-14 under the 1933 Act (the “Amendment”) on July 17, 2009; and 2. that the text of the Amendment was filed electronically with the Securities and Exchange Commission on July 17, 2009 as part of Post-Effective Amendment No. 1 under the 1933 Act to the Registrant’s registration statement on Form N-14. No fees are required in connection with this filing. Please feel free to contact the undersigned at 617.728.7139 should you have any questions. Sincerely, /s/ Kenneth R. Earley Kenneth R. Earley Associate cc: Michael G. Phillips, Senior Counsel and Asst. V.P. of The Hartford John V. O’Hanlon, Dechert LLP US Austin Boston Charlotte Hartford New York Newport Beach Philadelphia Princeton San Francisco Silicon Valley Washington DC EUROPE Brussels London Luxembourg Moscow Munich Paris ASIA Beijing Hong Kong
